WHITING, P. J.
(dissenting). My Colleague says: “At the close of plaintiff’s evidence and again at the close of all the evidence, defendant moved that plaintiff’s testimony be stricken out and the action dismissed upon the ground stated in the above objection”■ — the “above objection” stating that there was “nothing to show that they are articles intended for the use of a passenger while traveling or for his personal equipment.” Neither the motion to strike out evidence nor the motion to' dismiss suggested any lack of evidence sufficient to prove that the articles in question were, under the circumstances of plaintiff’s trip, baggage. If these motions had suggested that there was “nothing to show” that the articles were in fact baggage, my Colleague’s conclusion would be correct. The sole ground stated in these motions was that “each and all of the items objected to are not baggage or luggage within the meaning of our law; the same not being arti*213cles intended for the use of a passenger while traveling or for his personal equipment.” By such motions, defendant’s counsel apparently intended to, and certainly did, advance the abstract proposition that articles of the kind referred to could not, under any circumstances, be baggage. The rulings of the trial court thereon were correct and its order and judgment should be sustained.